Appellant asks us to set aside the judgment of affirmance and grant him a rehearing upon the proposition that he has been deprived of a statement of facts without fault or negligence on his part. We regret we can not agree that the showing made by appellant frees him from any imputation of neglect. It is made to appear by statements in the motion that attorneys were employed to represent appellant in the trial court by friends of his. That after his conviction and when his motion for new trial was overruled appellant made a recognizance and went away to west Texas, depending upon the attorneys to perfect his appeal. That he came back about the 17th of February, 1923, and found that no steps had been taken to perfect said appeal, he employed other attorneys to represent him. The ninety days within which to file statement of facts lacked about two weeks of being terminated when said latter attorneys were employed. The motion for rehearing further shows that said attorneys were unable to find the court reporter who officiated upon the trial of appellant because he had removed to Oklahoma, and that they prepared and presented to the trial judge an application for an extension of time. There is serious doubt in our minds as to whether the trial judge can legally extend the time for filing of statement of facts beyond the ninety days allowed by statute in which to prepare and file papers in appeals in criminal cases in the Court of Criminal Appeals. Without discussing this, however, the learned trial judge refused the application to extend the time uon the ground that same contained no merit. Nothing appears in the record reflecting any effort on the part of appellant, his former or his later attorneys to prepare and have filed a statement of facts by agreement of counsel and prepared by them. While the law authorizes the preparation of statement of facts by the court reporter, this is not the only means and a statement of facts prepared by the attorneys and approved by the court would receive the same consideration at the hands of this court as the one prepared by the official court reporter. At no very distant date all statements of facts were prepared by the attorneys.
We regret that the showing made on behalf of appellant does not seem to us to justify the granting of a rehearing. If same were granted appellant is not now in a position to better himself. The time for filing a statement of facts in the court below and in this court has long past. We can not hold the appellant free from negligence in not making every effort in every way to comply with the *Page 599 
law requiring a statement of the facts upon which the trial was had accompany the record to this court.
The motion for rehearing will be overruled.
Overruled.